                          Case 1:18-cv-02664 Document 3 Filed 11/19/18 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                             __________ District of __________


             RICHARD BLUMENTHAL, et al.                        )
                             Plaintiff                         )
                                v.                             )      Case No.     18-cv-2664
             MATTHEW G. WHITAKER, et al.                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          RICHARD BLUMENTHAL, et al.                                                                                    .


Date:          11/19/2018                                                               /s/ Brian R. Frazelle
                                                                                          Attorney’s signature


                                                                              Brian R. Frazelle (DC Bar No. 1014116)
                                                                                      Printed name and bar number
                                                                                 Constitutional Accountability Center
                                                                                  1200 18th Street NW, Suite 501
                                                                                     Washington, D.C. 20036

                                                                                                Address

                                                                                    brian@theusconstitution.org
                                                                                            E-mail address

                                                                                           (202) 296-6889
                                                                                           Telephone number



                                                                                             FAX number
